Registration Nos. 333-190593 811-22878 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 14 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 16 x (Check appropriate box or boxes) Rx Funds Trust (Exact Name of Registrant as Specified in Charter) 1, 2nd FLOOR NEW YORK, NY 10105 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3490 JOHN PILEGGI, PRESIDENT AND CHIEF EXECUTIVE OFFICER 1, 2nd FLOOR NEW YORK, NY 10105 (Name and Address of Agent for Service) COPIES TO: JON RAND DECHERT LLP
